Annual Meeting of Stockholders May 23, 2012 Westford, Massachusetts © 2012 Kadant Inc. All rights reserved. William A. Rainville Chairman of the Board * © 2012 Kadant Inc. All rights reserved. 2 ITEMS OF BUSINESS Sandra L. Lambert Vice President, General Counsel, and Secretary * © 2012 Kadant Inc. All rights reserved. 3 Safe Harbor * © 2012 Kadant Inc. All rights reserved. The following constitutes a “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This slide presentation contains forward-looking statements that involve a number of risks and uncertainties, including forward-looking statements about our expected future financial and operating performance, our market opportunities and demand for our products, our views of the trends in the industries we serve, and our capabilities and technological position in the market. Important factors that could cause actual results to differ materially from those indicated by such statements are set forth under the heading “Risk Factors” in Kadant’s quarterly report on Form 10-Q for the period ended March 31, 2012. These include risks and uncertainties relating to our dependence on the pulp and paper industry; significance of sales and operation of manufacturing facilities in China; our ability to adjust operating costs and manufacturing sufficiently in China to meet demand; commodity and component price increases or shortages; international sales and operations; competition; soundness of suppliers and customers; our effective tax rate; future restructurings; soundness of financial institutions; our debt obligations; restrictions in our credit agreement; litigation costs related to our discontinued operation; our acquisition strategy; protection of patents and proprietary rights; failure of our information systems or breaches of data security; fluctuations in our share price; and anti-takeover provisions. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. 4 Items of Business PROPOSAL 1 •Elect two directors constituting the entire class of directors to be elected for a three-year term expiring in May 2015 –Mr. Francis L. McKone –Dr. William P. Tully * © 2012 Kadant Inc. All rights reserved. 5 Items of Business (cont.) PROPOSAL 1 •Elect two directors constituting the entire class of directors to be elected for a three-year term expiring in May 2015 –Mr. Francis L. McKone –Dr. William P. Tully PROPOSAL 2 •Non-binding advisory vote on executive compensation –Resolved, that the compensation paid to our company’s named executive officers, as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the compensation discussion and analysis, the compensation tables, and any related material disclosed in our proxy statement, is hereby approved. * © 2012 Kadant Inc. All rights reserved. 6 Items of Business (cont.) PROPOSAL 3 •Re-approval of our annual cash incentive plan * © 2012 Kadant Inc. All rights reserved. 7 Items of Business (cont.) PROPOSAL 3 •Re-approval of our annual cash incentive plan PROPOSAL 4 •Ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for FY 2012 * © 2012 Kadant Inc. All rights reserved. 8 BUSINESS REVIEW Jonathan W. Painter President & CEO * © 2012 Kadant Inc. All rights reserved. 9 About Kadant $335 million in revenues (2011) 1,700 employees worldwide 14 manufacturing sites * © 2012 Kadant Inc. All rights reserved. 10 Revenues and Adjusted Diluted EPS * © 2012 Kadant Inc. All rights reserved. 11 Adjusted Diluted EPS Diluted EPS, as reported Loss from Discontinued Operation, net of tax $- $- $- $- Diluted EPS from Continuing Operations Loss on Sale of Subsidiary, net of tax $- $- $- $- Goodwill Impairment Charge, net of tax $- $- $- $- Restructuring Costs and Other Income, net of tax $- Discrete tax items $- $- Adjusted Diluted EPS from Continuing Operations* *Adjusted Diluted EPS is a non-GAAP financial measure. * © 2012 Kadant Inc. All rights reserved. 12 Financial Summary * © 2012 Kadant Inc. All rights reserved. (In millions, except per share amounts and %) FY 2011 FY 2010 % Change Revenues 24% Gross Profit Margin 43.3% 43.9% SG&A, R&D expenses Restructuring costs and other income, net Operating Income 55% Net Income Diluted Earnings per Share2 85% Adjusted Diluted Earnings per Share1,2 49% Adjusted EBITDA1 44% Adjusted EBITDA/Sales1 13.3% 11.5% Bookings 14% Cash Provided by Operations2 22% Adjusted Return on Total Capital1,3 13.7% 10.4% 1 Adjusted EBITDA (earnings before interest, taxes, depreciation, and amortization), adjusted net income and adjusted diluted earnings per share are non-GAAP financial measures that exclude certain items as detailed in our 2011 fourth quarter earnings press release issued February 22, 2012. 2 From continuing operations. 3 Adjusted return on total capital is based on adjusted net income divided by the sum of shareholders’ investment and net debt. 13 First Quarter 2012 Financial Summary 1 EBITDA (earnings before interest, taxes, depreciation, and amortization) is a non-GAAP financial measure as detailed in our 2012 first quarter earnings press release issued April 25, 2012. 2 From continuing operations. * © 2012 Kadant Inc. All rights reserved. (In millions, except per share amounts and %) 1Q12 1Q11 % Change Revenues 17% Gross Profit Margin 45.6% 47.6% Operating Expenses: SG&A, R&D expenses Restructuring costs and other expense, net - Operating Income 25% Net Income Diluted Earnings per Share2 30% EBITDA1 24% EBITDA/Sales1 15.0% 14.2% Bookings -8% Cash (Used in) Provided by Operations2 Backlog 14 First Quarter 2012 Balance Sheet * © 2012 Kadant Inc. All rights reserved. (In millions) 1Q12 1Q11 Cash, Cash Equivalents, and Restricted Cash Accounts Receivable, net Inventories Property, Plant, and Equipment, net Intangible Assets Goodwill Other Assets Total Assets Accounts Payable Short- and Long-term Debt Other Liabilities Total Liabilities Shareholders’ Investment Total Liabilities and Shareholders’ Investment 15 Global Platform Serving Customers Worldwide * © 2012 Kadant Inc. All rights reserved. Major manufacturing site Manufacturing licensee 16 2011 Revenues by Geography and Product Line * © 2012 Kadant Inc. All rights reserved. Geographic data is attributed to countries based on customer location. 17 2011 Revenues by Geography and Parts vs. Capital * © 2012 Kadant Inc. All rights reserved. Geographic data is attributed to countries based on customer location. ● Capital(45%)● Parts & Consumables (55%) 18 Percentage estimated by Company using 2011 revenue Source: RISI World Pulp & Recovered Paper Forecast, 2011 * © 2012 Kadant Inc. All rights reserved. 19 PRODUCT REVIEW * © 2012 Kadant Inc. All rights reserved. 20 Stock Preparation •Pulpers •Screens •Cleaners •De-inking •Recycling systems •Heat transfer products Separation and cleaning products and systems to convert waste paper into clean pulp. 39% * © 2012 Kadant Inc. All rights reserved. % of 2011 Revenue 2011 Stock-Preparation Revenue Parts 21 Water Management •Shower systems •Spray nozzles •Fabric and roll cleaning systems •Filters •Wear surfaces and Formation systems Products and systems for delivering, filtering, and recycling process water. FORMING & PRESSING * © 2012 Kadant Inc. All rights reserved. % of2011 Revenue 2011 Water-ManagementRevenue 41% Parts 22 Doctoring •Doctor blades •Blade holders •Doctoring systems Consumable products used to clean roll surfaces and remove contaminants. PRESSING & DRYING 17% * © 2012 Kadant Inc. All rights reserved. % of 2011 Revenue 2011 Doctoring Revenue 78% Parts 23 Fluid Handling •Rotary joints •Syphon systems •Steam and condensate systems •Dryer systems control software Fluid handling products and systems used in process industries worldwide. DRYING 30% * © 2012 Kadant Inc. All rights reserved. % of2011 Revenue 66% Parts 24 Technology & Innovation Centers * © 2012 Kadant Inc. All rights reserved. STOCK PREPARATION Vitry, France FLUID HANDLING Michigan, USA WATER MANAGEMENT Husqvarna, Sweden DOCTORING Massachusetts, USA 25 INDUSTRY REVIEW * © 2012 Kadant Inc. All rights reserved. 26 Pulp & Paper Industry Outlook DEVELOPED REGIONS •Containerboard and Tissue grades show modest growth •Demand growth for Printing & Writing papers is flat to negative •Projects are driven by ROI focused on input costs •Rebuild projects are primary contributor to capacity growth EMERGING REGIONS •Relatively strong growth forecasted for next five years •Urbanization and increasing literacy rates expected to increase per capita paper consumption •Containerboard and Tissue expected to lead growth •New installations are primary contributor to capacity growth * © 2012 Kadant Inc. All rights reserved. 27 World Demand for Paper & Paperboard 2016F 383 million tons 459 million tons (projected) Source: RISI World Pulp & Recovered Paper Forecast, November 2011 Asia 36% Asia 48% * © 2012 Kadant Inc. All rights reserved. 28 Per Capita Consumption of Paper Source: RISI, Inc. World Production and Trade by Country (2011) Kilograms, 2010 * © 2012 Kadant Inc. All rights reserved. 29 World Paper and Board Capacity: All Grades Source: RISI World Pulp & Recovered Paper Forecast, November 2011 * © 2012 Kadant Inc. All rights reserved. 2010-16 CAGR 2.6% 30 World Paper and Board Capacity Less Newsprint and Printing & Writing Papers Source: RISI World Pulp & Recovered Paper Forecast, November 2011 2010-16 CAGR 3.7% * © 2012 Kadant Inc. All rights reserved. 31 Production in Emerging Markets (Less China) * © 2012 Kadant Inc. All rights reserved. Source: RISI World Forecast, March 2012. Emerging markets include Brazil, India, Indonesia, Malaysia, Mexico, Eastern Europe, Russia, Taiwan, Thailand, and Other Asia. 2010-16 CAGR 5.0% 32 INVESTING FOR GROWTH * © 2012 Kadant Inc. All rights reserved. 33 Our Strategy for Growth 1.Focus on emerging markets 2.Increase spare parts and consumables revenue 3.Leverage low cost manufacturing 4.Continue to develop innovative products 5.Seek opportunities outside paper industry 6.Pursue acquisitions that complement our business * © 2012 Kadant Inc. All rights reserved. 34 Investing in Operational Efficiencies •New equipment investments and advanced training programs in China •Expanded operations in Mexico to produce wider range of products •Working to expand global sourcing to leverage investments in low cost areas •Focusing investments in IT to improve cross-border communications and customer support •Implementing lean manufacturing techniques to maximize margins * © 2012 Kadant Inc. All rights reserved. Gross Margin Performance 35 Maximizing Aftermarket Potential •Launching targeted programs to grow parts and consumables business in China •FibreWall™ screen cylinder parts business is a major focus in 2012 •Penetrating deeper into non-paper markets with existing products •Strategic pricing programs in USA and Europe to derive optimal pricing for parts and consumables * © 2012 Kadant Inc. All rights reserved. 36 New Product Innovations •Nano-blades for extended blade life •Detrasher contaminant removal •VeriLite and VeriKleen doctoring •MultiJet™ Twin S cleaning device •High-efficiency corrugator steam system •FibreWall™ screen cylinders * © 2012 Kadant Inc. All rights reserved. 37 HELPING OUR CUSTOMERS GROW Strategies in Action * © 2012 Kadant Inc. All rights reserved. 38 Reducing Freshwater Use in Thailand •Petax™ filtration system provides fresh water usage to benefit mill and local community •Energy savings with reclaimed and reused process water •Higher wastewater treatment efficiency •Local farmers are supplied with quality, filtered water from the mill * © 2012 Kadant Inc. All rights reserved. 39 Maximizing Energy Utilization •Major rebuild of a dryer section to improve energy utilization at US paper mill •Supplied steam system and related hardware to optimize machine performance •Water demand reduced due to high- efficiency system and components •Energy efficiency improved significantly •Mill will shut-down its coal-fired boiler due to major reduction in steam demand following the rebuild * © 2012 Kadant Inc. All rights reserved. 40 Addressing the “Ministickies” Challenge •Increased recycled content results in more contaminants to remove from the sheet •Lower basis weights also require new approaches to remove adhesives and contaminants •Kadant’s technologies address the problem –FIBREWALL™ screen cylinders designed to remove ministickies effectively –MULTIJET™ cleaning systems remove contaminants from paper machine fabrics –ABRASITEK™ doctor blades remove build-up from dryers –DMS® control software minimizes stickies in lead-in paper dryers with advanced control strategy * © 2012 Kadant Inc. All rights reserved. 41 Summary •Record performance in 2011 –EPS –Operating income, net income –Return on Capital •Investing in the future for sustainable growth –Focus on faster growth emerging markets –Focus on parts and consumables –Upgrades to facilities in China, Mexico •2012 off to a good start –Strong cash flows to invest and return capital to shareholders –Well-positioned for growth in aftermarket –Seeking strategic acquisitions to enhance shareholder value * © 2012 Kadant Inc. All rights reserved. 42 Questions & Answers To ask a question, please call 866-804-6926 within the U.S. or +1-857-350-1672 outside the U.S. and reference 83375884. Please mute the audio on your computer. * © 2012 Kadant Inc. All rights reserved. 43 Annual Meeting of Stockholders May 23, 2012 Westford, Massachusetts © 2012 Kadant Inc. All rights reserved. 44
